Citation Nr: 0611714	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  94-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals of left epididymo-orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefit sought on appeal.  
The Board first considered this appeal in February 2004 and 
determined that a remand was necessary to further develop the 
medical record and to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), which was enacted 
during the pendency of this appeal.  This matter is now 
properly returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has periodic swelling and complaints of pain 
in the epididymis, but has at no time required long-term drug 
therapy, annual hospitalizations, and/or intensive management 
of chronic epididymitis/epididymo-orchitis.



CONCLUSION OF LAW

Criteria for a compensable rating for post-operative 
residuals of left epididymo-orchitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.115b, Diagnostic Code 7525 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claim is for 
entitlement to an increased rating and he has been given 
specific notice with respect to those elements of an 
increased rating.  Regarding the lack of notice of any 
effective date assigned, the veteran is not prejudiced, 
because the Board is denying the increased rating issue.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he was unable to attend 
scheduled hearings due to his incarceration.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

In January 1992, the veteran requested that a 10 percent 
rating be assigned for post-operative chronic epididymo-
orchitis because he experienced pain in his groin at the 
incisional area with heavy lifting.  In October 1992, the 
veteran advised VA that he believed he was denied equal 
protection under the law by not being rated the same as a man 
who lost a testicle.  The following month, the veteran 
requested that a 10 percent rating be assigned because he 
experienced ongoing symptoms such as pain, tenderness and 
swelling at the incisional area.

The veteran's post-operative epididymo-orchitis is evaluated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7525, which 
requires that chronic epididymo-orchitis be rated under 
criteria set forth in § 4.115a for urinary tract infections.  
With evidence of tubercular infections, it is appropriate to 
rate under 38 C.F.R. §§ 4.88b or 4.89 based on infectious 
disease.  The criteria for evaluating urinary tract 
infections is as follows:  a 30 percent evaluation is 
assigned when there is evidence of recurrent symptomatic 
infection requiring drainage/frequent hospitalizations 
(greater than two times per year) and/or requiring continuous 
intensive management; and, a 10 percent evaluation is 
assigned when there is evidence of long-term drug therapy, 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management.

The evidence of record includes treatment records dated from 
1981 showing only periodic complaints of tenderness and 
swelling in the epididymis.  His treating physician reported 
in September 1992 that the veteran had been seen twice with 
complaints of left cord and inguinal area tenderness for 
which he was treated with medication and healed.  The veteran 
has been incarcerated for most of the time this appeal has 
been pending and there is no record of his complaints 
interfering with his ability to perform work-like activities.  

The veteran underwent VA examination in May 1996 and 
complained of recurrent swelling and pain in the groin with 
his scar tissue remaining tender.  There was no history of 
urinary tract infection and/or any other infections given.  
Upon examination, there was no visible abnormality other than 
the left testicle being about twice the size of the right 
one; the left epididymis also appeared swollen and the 
veteran complained of tenderness.  Most of the veteran's 
complaints were in relation to anxiety caused by disfiguring 
scars.  The examiner rendered a diagnostic impression of 
chronic epididymitis and/or orchitis with marked 
psychological overlay secondary to physical symptoms.  A 
psychiatric examination that followed included the opinion 
that the veteran was quite capable of working.

Upon examination while incarcerated in October 2005, the 
veteran complained of painful swelling that came and went 
without explanation, pain in the incisional area at three out 
of ten on a scale of one to ten, with ten being the most 
severe, on a regular basis and increasing to a six out of ten 
during flare-ups.  The examiner measured the veteran's 
scarring to be approximately eleven centimeters over the left 
spermatic cord area and reported that the veteran's 
complaints of pain were inconsistent because he did not 
complain with the pressure of measuring, but did with 
palpation.  A mass was noted to be present, but nontender, 
and the left testicle was freely movable.  Blood work showed 
no signs of tuberculosis; there were normal renal functions, 
electrolytes, glucose and liver function.  The examiner noted 
that he had thoroughly reviewed the veteran's medical records 
and found that an ultrasound performed in September 2004 
showed a multilocular simple cyst within the epididymis that 
resolved spontaneously, and that the veteran had not 
experienced any renal stones, urinary retention or nephritis.  
A diagnosis of scarring with a small remaining cyst was 
rendered and the examiner noted that the cyst expanded and 
contracted once or twice yearly for no apparent reason.

The Board notes at this juncture that the veteran has 
separate ratings for anxiety and for scarring.  He is not 
appealing the assignment of the ratings for those 
disabilities and, as such, ratings under diagnostic codes 
specific to psychiatric disorders and scarring are not here 
discussed.

Given the evidence as outlined above, a compensable rating 
cannot be assigned for post-operative residuals based on 
urinary tract infections because there is absolutely no 
evidence of long-term drug therapy, annual hospitalizations, 
and/or intermittent intensive management.  The veteran does 
not even complain of experiencing any type of infections, 
only that he experiences periodic pain and swelling.  
Unfortunately, there is no diagnostic code within the 
schedule of ratings that allows for assignment of a 
compensable rating based solely on pain and occasional 
swelling in the groin.   

The veteran has requested a 10 percent rating as analogous to 
loss of a testicle, but has presented no medical evidence to 
suggest that his symptoms equate to the actual loss of a 
testicle.  There is no evidence of atrophied testicles, penis 
deformity or anything else that would allow the Board to 
assign a compensable rating under criteria found within the 
schedule of ratings.  Accordingly, a compensable rating must 
be denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected epididymo-orchitis and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  The veteran 
has not required frequent periods of hospitalization and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that there is minimal 
limitation caused by pain and occasional tenderness in the 
groin area; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
veteran's argument that he is not being treated fairly under 
the law because there are people receiving a 10 percent 
rating for the loss of a testicle is simply without merit 
because the veteran has both testicles, has been rated based 
on actual symptoms found within the medical evidence, and has 
not presented any medical evidence showing that he should be 
rated differently and/or have a compensable rating assigned 
on an extra-schedular basis due to loss of industrial 
capacity.  Consequently, the Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and his request for a compensable rating is 
denied.




ORDER

A compensable rating for the post-operative residuals of left 
epididymo-orchitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


